UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6399


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALVIN GLASGOW, a/k/a Buju,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:15-cr-00222-LO-1)


Submitted: September 28, 2018                                 Decided: October 10, 2018


Before WILKINSON and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alvin Glasgow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alvin Glasgow appeals the district court’s order denying his motion for a new trial

based on newly discovered evidence and a subsequent order denying reconsideration. We

have reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s orders. United States v. Glasgow, No. 1:15-cr-00222-LO-1 (E.D. Va. Jan. 22, 2018

& Apr. 4, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2